United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2915
                       ___________________________

                             Anthony Lamar Hayes

                                     Plaintiff - Appellant

                                        v.

  Mitchell Johnson, Jr., Captain, Hawkins Unit for Women; Michael M. Lowe,
 Major, Wrightsville Unit; Terrie L. Banister, Disciplinary Hearing Judge, ADC;
  Itena Jackson, SATP Counselor, Wrightsville Unit; Claudia Harris, Deputy
 Warden, Wrightsville Unit; Randy Watson, Warden, Wrightsville Unit; Dexter
                          Payne, Deputy Director, ADC

                                   Defendants - Appellees
                                 ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                          Submitted: October 27, 2020
                             Filed: November 3, 2020
                                [Unpublished]
                                ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      Anthony Lamar Hayes, an inmate in the Arkansas Department of Correction,
appeals following the district court’s1 adverse grant of summary judgment in his pro
se 42 U.S.C. § 1983 action. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

      After careful review of the record and the parties’ arguments on appeal, this
court concludes that the district court properly granted summary judgment. See
Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (grant of summary judgment is
reviewed de novo; record is viewed in light most favorable to nonmoving party).
This court clarifies, however, that to the extent Hayes raised retaliation claims
against defendants Claudia Harris and Itena Jackson, the dismissal of those claims
is without prejudice. See 28 U.S.C. § 2106 (appellate court may modify any
judgment brought before it for review).

      The judgment is affirmed as modified. See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable D.P. Marshall, Jr., Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.


                                       -2-